Citation Nr: 1113885	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  06-32 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left ankle disability, and if so, whether service connection should be granted.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for arthritis of the back.

5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to service connection for a disability characterized by decreased libido, to include as secondary to the service connected spina bifida occulta with mechanical low back pain.

7.  Entitlement to service connection for headaches.

REPRESENTATION

Appellant represented by: The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1998 to December 2001.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before the undersigned Veterans Law Judge in January 2011.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for a bilateral ankle disability, a neck disability,  arthritis of the back, a bilateral knee disability, headaches, and decreased libido are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a June 2002 rating decision, the RO denied service connection for a left ankle disability; the Veteran did not appeal.

2.  The evidence received since the June 2002 rating decision is not cumulative or redundant of evidence previously of record, and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left ankle disability.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision is final.   38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In  light of the Board's reopening of the Veteran's claim of entitlement to service connection for a left ankle disability, further discussion of VA's duties to notify and assist is not required.

Analysis

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for Achilles tendonitis of the left ankle with chronic ankle inversion was denied in a June 2002 rating decision.  The RO determined that although there was evidence of treatment in service for left ankle complaints, no permanent residual or chronic disability subject to service connection was shown by the medical evidence.  The RO noted that the veteran failed to report for a VA examination.

Of record at the time of the June 2002 rating decision were the Veteran's service medical records.  They do show that he was treated from August 1998 to December 1998 for complaints referable to his left ankle.  

Evidence received since the June 2002 rating decision includes records and reports from private providers.  In August 2006 J.P.D., MD opined that the Veteran's aches and pains were a result of the traumatic incidents sustained in the Marine Corps.  He noted that he did not see any evidence in the Veteran's chart of recent injuries.  

A May 2007 report by D.F., DC indicates a diagnosis of chronic ankle strain/sprain bilaterally.  A December 2010 report by Dr. F. notes osteoarthritis of the ankle.

Upon careful review, the Board has determined that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left ankle disability.  The basis for the previous denial of service connection was that there was no permanent residual or chronic disability subject to service connection.  The file now contains medical evidence indicating a diagnosis referable to the Veteran's left ankle.  The Board finds that this new evidence cures the evidentiary defect identified by the RO in the June 2002 rating decision.  As such, the claim of entitlement to service connection a left ankle disability may be reopened.  To this extent only, the benefit sought on appeal is granted.


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for a left ankle disability is granted.


REMAND

As an initial matter, the Board observes that there are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service. 

	Ankles

Service treatment records reflect that left ankle Achilles tendonitis was assessed in August 1998.  The provider indicated that the Veteran could use an Ace wrap for support and would be on limited duty so that he could run at his own pace for 10 days.  In October 1998 the Veteran reported that he had experienced three ankle sprains in the previous year and that he had some instability.  Physical examination revealed no inflammation, echymoses or edema.  Palpation of the lateral  malleolus elicited complaints of tenderness.  The assessment was left ankle pain.  

A May 2007 patient history and examination by D.F., DC  notes the Veteran's report of having experienced numerous ankle sprains in service.  The Veteran also reported that he had to jump eight feet down from the truck every day and sometimes he landed wrong.  X-rays of the left ankle revealed mild osteoarthritic changes.  With respect to the right ankle, the study was negative with the exception of a slight prominence of the posterior process of the talus.  Dr. D.F. provided a diagnosis of chronic ankle strain/sprain bilaterally.  He noted that the only significant finding pertaining to the ankles was mild arthritis of the left ankle.  

On VA examination in June 2007 the Veteran expressed his belief that his ankle was painful due to overuse in service.  He stated that he injured it on one occasion when he jumped from a helicopter and twisted his ankle as he landed.  He indicated that his ankle hurt constantly and that it did become swollen.  The examiner noted that an X-ray in May 2007 revealed only mild osteophyte formation extending off the inferior aspect of the medial malleolus and a small spur at the plantar surface of the calcaneal tuberosity.  Physical examination revealed no redness, warmth, or swelling of the left ankle.  There was diffuse tenderness to palpation.  The examiner concluded that the Veteran described arthralgias in the ankle.  He noted that the X-ray findings were so minimal as not to be considered arthritis.  He opined that it was not likely that the Veteran's history of left ankle tendonitis and possible injury in service caused the X-ray changes.  

In this case the Board is presented with a conflict regarding a diagnosis referable to the Veteran's left ankle.  Dr. D.F. has indicted diagnoses of chronic strain and mild arthritis.  The VA examiner concluded that the X-ray findings were so minimal that they did not constitute arthritis; however, he did acknowledge the Veteran's complaints of arthralgias.  Given this conflict, the clinical diagnosis remains unclear.  The Board therefore finds that an additional examination is warranted to determine whether there is a current diagnosis referable to the Veteran's left ankle, and if so, whether such is etiologically related to complaints in service.  Moreover, in light of the Veteran's reported right ankle problems in service and since, as well as statements by medical providers suggesting that his physical complaints are related to service, the Board finds that an examination of his claimed right ankle disability is also warranted.  

      Neck and Headaches

In an April 2006 statement the Veteran indicated that he had constant pain in his neck, with headaches, tingling, numbness, weakness, and limited mobility.  

A June 2006 statement by a former service colleague indicates that the Veteran had experienced whiplash.  He noted that they worked on and trained in light armored vehicles and that they often bounced around inside the vehicle.  An additional June 2006 statement by another service colleague makes essentially the same comments regarding work and training in light armored vehicles.  She also notes that the Veteran had told her of injuries while aboard a ship in the south Pacific.

In August 2006, J.P.D., MD noted that the Veteran had been his patient for more than 20 years and that after the Veteran's discharge from the Marines, he had been seen on numerous occasions with complaints of chronic neck pain.  He also noted that the Veteran had numbness and tingling in his extremities.  He related the Veteran's report of having been involved in numerous light armored vehicle accidents, jumping out of helicopters, and having fallen while working below deck on various ships.  He recited the Veteran's belief that his current problems were related to his injuries in service.  He noted that the Veteran had undergone numerous X-ray studies which did not show any old fractures or arthritis and that he had also had an MRI of the cervical spine which was negative for disc problems.  He stated his belief that it was at least as likely as not that many of the Veteran's aches and pains were a result of the traumatic incidents sustained in service.  

In a May 2007 report of history and examination, Dr. D.F. noted the Veteran's report of neck pain beginning in October 1998, worsening gradually since then.  The Veteran was noted to recall an incident in 1999 during which a truck he was riding in hit a tree.  He recalled being thrown around in the truck; he stated that he was involved in about five similar incidents and that he was also involved in hundreds of minor accidents while in the back of the truck.  An MRI revealed a small right paracentral posterior disc protrusion at T2-3.  Disc desiccation was also noted at C3-4, C4-5, C5-6, and C6-7.  Dr. F. provided a diagnosis of displacement of the cervical intervertebral disc without myelopathy.  

In a June 2007 statement, a former service colleague described an incident when the Veteran fell on an obstacle course.  The author noted that the Veteran complained of neck pain and stiffness following the incident.  He described another incident during which the vehicle in which he and the Veteran were riding rear ended another vehicle, noting that the Veteran complained of neck pain following that accident.  

In January 2011, D.A.F., MD stated that she had reviewed the Veteran's service records as well as records from previous providers and letters from service colleagues.  She noted that the Veteran had been in several accidents in light armored vehicles and also sustained injuries on ships while working onboard.  She noted the Veteran's report of pain beginning in 1999.  She stated that it would appear that it was as likely as not that many of the Veteran's current chronic problems were the result of his service.

At his January 2011 hearing, the Veteran testified that he was involved in a motor vehicle accident when the truck in which he rode hit a tree, and he was bounced around inside of the vehicle.  He stated that he hurt his neck and back "pretty bad" at that time.  He also described an incident when his truck rear ended another and he bounced around inside the vehicle.  He stated that he received treatment at the battalion aid station for back and neck pain.  He also described an incident when he fell while negotiating an obstacle course, and instances when he was onboard ships and was injured during periods of rough seas.  He stated that he had experienced problems with his neck since service and that it had bothered him since then.  

In light of the reports of incidents in service and the current clinical findings pertaining to the Veteran's cervical spine, the Board finds that a VA examination is warranted.  

Moreover, the Veteran has related his headache symptoms to his reported cervical spine symptomatology.  Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2010).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Review of the record reveals that the Veteran has not been provided notice of the evidence necessary to support a claim for service connection on a secondary basis.  Such notice should be issued.  Moreover, an opinion should be sought to determine the etiology of this claimed disability.

      Arthritis of the Back 

The Board notes that the Veteran was treated extensively for mechanical low back pain and strain during service.  

A May 2004 VA examination resulted in a diagnosis of mechanical low back pain and spina bifida occulta.  

On VA examination in February 2006, the examiner concluded that the Veteran's pain appeared to be entirely mechanical as previously documented.  He noted that with spina bifida occulta it was very common to experience mechanical pain.  

In a May 2007 report, Dr. D.F. provided diagnoses of displacement of lumbar intervertebral disc without myelopathy and osteoarthritis of the  lumbar spine.  An associated MRI report indicates mild facet arthrosis at L5-S1 and attempted lumbarization of S1.  

In December 2007 a VA examiner opined that there was no osteoarthritis found on examination results reviewed, including that of the May 2007 MRI.

In January 2011, D.A.F., MD stated that she had reviewed the Veteran's service records as well as records from previous providers and letters from service colleagues.  She noted that the Veteran had been in several accidents in light armored vehicles and also sustained injuries on ships while working onboard.  She noted the Veteran's report of pain beginning in 1999.  She stated that it would appear that it was as likely as not that many of the Veteran's current chronic problems were the result of his service.

This issue also presents the Board with conflicting evidence regarding whether there is a diagnosis of arthritis.  As such, a current examination which takes account of all evidence pertaining to this claimed disability should be conducted.

      Knees

In an April 2006 statement the Veteran indicated that he had constant pain in his knees, especially in the morning.  He described how his disabilities affected his daily activities.

A June 2006 statement by a former service colleague indicates that the Veteran had strained knees in service.  He noted that they worked on and trained in light armored vehicles and that they often bounced around inside the vehicle.  He also noted that they went on long marches with heavy packs and that they jumped out of helicopters.  An additional June 2006 statement by another service colleague makes essentially the same comments regarding work and training in light armored vehicles.  She also notes that the Veteran had told her of injuries while aboard a ship in the south Pacific.

In August 2006, Dr. D. noted that the Veteran had been his patient for more than 20 years and that after the Veteran's discharge from the Marines, he had been seen on numerous occasions with complaints of bilateral knee pain.  He related the Veteran's report of having been involved in numerous light armored vehicle accidents, jumping out of helicopters, and having fallen while working below deck on various ships.  He recited the Veteran's belief that his current problems were related to his injuries in service.  He noted that the Veteran had undergone numerous X-ray studies which did not show any old fractures or arthritis.  He stated his belief that it was at least as likely as not that many of the Veteran's aches and pains were a result of the traumatic incidents sustained in service.  

In May 2007 the Veteran reported to Dr. D.F. that he first noticed knee pain in 1999.  X-rays were negative.  In December 2010 Dr. D.F. opined that the Veteran had permanent disability from his time in the armed forces.  

In January 2011, D.A.F., MD stated that she had reviewed the Veteran's service records as well as records from previous providers and letters from service colleagues.  She noted that the Veteran had been in several accidents in light armored vehicles and also sustained injuries on ships while working onboard.  She noted the Veteran's report of pain beginning in 1999.  She stated that it would appear that it was as likely as not that many of the Veteran's current chronic problems were the result of his service.

At his January 2011 hearing the Veteran testified that he had problems with his knees since service due to wear and tear in service.  His wife testified that he had knee problems when she met him in 2002.

In  light of the reports of knee problems in service and since, as well as statements from medical providers suggesting a relationship to service, the Board concludes that a comprehensive examination is warranted to address the nature and etiology of the claimed bilateral knee disability.


	Decreased Libido

The Veteran seeks service connection for decreased libido, to include as secondary to his service-connected low back disability.  In that regard, during his hearing before the undersigned, he testified that his treatment providers had suggested that sexual dysfunction was related to his low back disability.  As discussed above, service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  The Veteran should be provided notice of the evidence necessary to support this claim on a secondary basis, and an examination should be conducted to determine the nature and etiology of any currently present sexual dysfunction.

 In light of the above discussion, additional development of the record is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran of the evidence necessary to establish service connection on a secondary basis for his claimed headache disability and decreased libido, pursuant to 38 C.F.R. § 3.310 (2010).  The Veteran should be afforded an appropriate period to respond.

2.  Schedule the Veteran for a VA examination to determine the etiology of his claimed ankle, neck, back, knee, and headache disabilities.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all currently present disabilities of the ankles, neck, back and knees.  With respect to all currently present diagnoses, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the current disability of the ankles, neck, back, or knees is related to any disease or injury in service.  

Specifically, the examiner should indicate whether the Veteran has arthritis of the back, and if so, provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the current disability is related to any disease or injury in service, or to any currently service connected disability.

The examiner should also provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the any current headache disability is related to any disease or injury in service, or to the Veteran's claimed neck disability.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.  

3.  Schedule the Veteran for an appropriate examination to determine whether he has a current disability characterized by decreased libido and if so, its etiology.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

Following examination, interview of the Veteran, and review of the claims file, the examiner should indicate whether the Veteran currently suffers from a disability characterized by decreased libido.  With respect to any currently present diagnoses, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the current disability is related to any disease or injury in service, or to any service-connected disability.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.  

4.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


